Case 3:18-cv-05982-WHA Document 323-4 Filed 03/08/21 Page 1 of 5




                        Exhibit C
                 Case 3:18-cv-05982-WHA Document 323-4 Filed 03/08/21 Page 2 of 5




From:                               Blunschi, Melanie (Bay Area)
Sent:                               Tuesday, February 23, 2021 2:40 PM
To:                                 John Yanchunis x2191
Cc:                                 atadler@tadlerlaw.com; Ryan McGee x3030; afriedman@cohenmilstein.com;
                                    dmcnamara@cohenmilstein.com; ajd@tadlerlaw.com; Karina Puttieva; Clubok, Andrew
                                    (DC); Turner, Serrin (NY); Hansen, Joseph (Bay Area); Caldwell, Sheridan (Bay Area)
Subject:                            RE: *EXT* RE: Adkins v. Facebook - support for attorneys' fee motion


Thanks so much for the quick reply, John. Is it correct that those exhibits are all that Ms. Ellis occurred, or is there
additional information that she relied on for her opinions?

Unfortunately Exhibits 318-2 through 318-18 still only describe activities at the litigation code level, not the project
level. (Those are actually the exhibits that prompted us to send our initial note.) For example, those exhibits list how
much each firm spent on all depositions total, but there is no way to figure out whose depositions are being included
(e.g., does it include time for the depositions for plaintiffs who withdrew their claims? does it include time related to the
Schmidt deposition that did not occur?).

As explained in Etter v. Allstate Ins. Co., No. 17-00184 (N.D. Cal. Aug. 28, 2018), “project level” means setting forth the
hours for “a deposition, a motion, a witness interview, and so forth. It does not mean generalized statements like ‘trial
preparation’ or ‘attended trial.’ It includes discrete items like ‘prepare supplemental trial brief on issue X.’” Allstate at
2. Are Plaintiff’s counsel willing to provide that level of detail?

If it would be helpful to hop on the phone to discuss, please feel free to give me a ring at your convenience at 213-880-
3504.

Thanks very much,
Melanie

Melanie M. Blunschi

LATHAM & WATKINS LLP
505 Montgomery Street | Suite 2000 | San Francisco, CA 94111-6538
D: +1.415.395.8129

From: John Yanchunis x2191 <JYanchunis@ForThePeople.com>
Sent: Tuesday, February 23, 2021 2:24 PM
To: Blunschi, Melanie (Bay Area) <Melanie.Blunschi@lw.com>
Cc: atadler@tadlerlaw.com; Ryan McGee x3030 <rmcgee@forthepeople.com>; afriedman@cohenmilstein.com;
dmcnamara@cohenmilstein.com; ajd@tadlerlaw.com; Karina Puttieva <kputtieva@cohenmilstein.com>; Clubok,
Andrew (DC) <Andrew.Clubok@lw.com>; Turner, Serrin (NY) <Serrin.Turner@lw.com>; Hansen, Joseph (Bay Area)
<Joseph.Hansen@lw.com>; Caldwell, Sheridan (Bay Area) <Sheridan.Caldwell@lw.com>
Subject: Re: *EXT* RE: Adkins v. Facebook - support for attorneys' fee motion

Melanie , what we provided at exhibits 318-2 through 318- 18 is the project level detail.


John Yanchunis
Attorney
My Bio
                                                               1
                 Case 3:18-cv-05982-WHA Document 323-4 Filed 03/08/21 Page 3 of 5

P: (813) 275-5272
F: (813) 222-4736
A: 201 N Franklin St, 7th Floor, Tampa, FL 33602




A referral is the best compliment. If you know anyone that needs our help, please have them call our office 24/7.

        On Feb 23, 2021, at 5:10 PM, Melanie.Blunschi@lw.com wrote:


        CAUTION: Use caution when clicking on links or opening attachments in this external email.



        Hi John,
         I know we’ve been playing a bit of phone tag, so I’m following up with an email in hopes that we can
        get on the same page as to Plaintiff’s counsel’s fee and cost documentation. Is the additional
        spreadsheet that your team filed the complete set of time records that Ms. Ellis reviewed? If not, can
        you promptly provide what she relied upon in order to form her opinions? The categories in the
        spreadsheet still do not provide project-level data that is required under the Allstate decision and
        otherwise.

        Thanks very much,
        Melanie

        Melanie M. Blunschi

        LATHAM & WATKINS LLP
        505 Montgomery Street | Suite 2000 | San Francisco, CA 94111-6538
        D: +1.415.395.8129

        From: Blunschi, Melanie (Bay Area)
        Sent: Saturday, February 13, 2021 9:31 AM
        To: 'Ariana Tadler' <atadler@tadlerlaw.com>; 'J Yanchunis' <jyanchunis@forthepeople.com>; 'R McGee'
        <rmcgee@forthepeople.com>; 'A Friedman' <afriedman@cohenmilstein.com>; 'D McNamara'
        <dmcnamara@cohenmilstein.com>; 'AJ de Bartolomeo' <ajd@tadlerlaw.com>; 'K Puttieva'
        <kputtieva@cohenmilstein.com>
        Cc: Clubok, Andrew (DC) <Andrew.Clubok@lw.com>; Turner, Serrin (NY) <Serrin.Turner@lw.com>;
        Hansen, Joseph (Bay Area) <Joseph.Hansen@lw.com>; Caldwell, Sheridan (Bay Area)
        <Sheridan.Caldwell@lw.com>
        Subject: RE: Adkins v. Facebook - support for attorneys' fee motion

        Hi, all –
          Can you please confirm that the additional back-up is forthcoming and let us know when to expect
        it? Since Ms. Ellis’s declaration suggests that she’s already looked at the detailed support, we’re hopeful
        that should be relatively easy to share with us as well.

        Thanks,
        Melanie

                                                                  2
        Case 3:18-cv-05982-WHA Document 323-4 Filed 03/08/21 Page 4 of 5


Melanie M. Blunschi

LATHAM & WATKINS LLP
505 Montgomery Street | Suite 2000 | San Francisco, CA 94111-6538
D: +1.415.395.8129

From: Blunschi, Melanie (Bay Area)
Sent: Wednesday, February 10, 2021 4:32 PM
To: Ariana Tadler <atadler@tadlerlaw.com>; J Yanchunis <jyanchunis@forthepeople.com>; R McGee
<rmcgee@forthepeople.com>; A Friedman <afriedman@cohenmilstein.com>; D McNamara
<dmcnamara@cohenmilstein.com>; AJ de Bartolomeo <ajd@tadlerlaw.com>; K Puttieva
<kputtieva@cohenmilstein.com>
Cc: Clubok, Andrew (DC) <Andrew.Clubok@lw.com>; Turner, Serrin (NY) <Serrin.Turner@lw.com>;
Hansen, Joseph (Bay Area) <Joseph.Hansen@lw.com>; Caldwell, Sheridan (Bay Area)
<Sheridan.Caldwell@lw.com>
Subject: Adkins v. Facebook - support for attorneys' fee motion

John, Ariana, Andy,

  We are reviewing Plaintiff’s motion for attorneys’ fees, but it appears to be lacking necessary
supporting documentation. We’ve now been through the 21 declarations, but there is unfortunately no
way to assess how much time was spent by whom on a project-level basis. So, for example, we might be
able to tell how many hours total were expended on all depositions combined, but there is no way to
confirm whether time is being included for plaintiffs who withdrew their claims or who refused at the
last minute to sit for deposition.

  This level of detail is necessary for Facebook and the class to assess whether Plaintiff’s counsel’s
request is reasonable, and the Court will likewise need this information to rule on Plaintiff’s
motion. Judge Alsup generally requires time records to be organized by discrete projects, including a
“detailed description of the work, giving the date, hours expended, attorney name, and task for each
work entry, in chronological order.” Order re Attorney’s Fees and Costs (Dkt. 141), Etter v. Allstate Ins.
Co., No. 17-00184 (N.D. Cal. Aug. 28, 2018) (Alsup, J.); see also McLaughlin v. Wells Fargo Bank, 2017 WL
994969 (N.D. Cal. Mar. 15, 2017) (Alsup, J.). That information should be provided at a project-level
basis, which means setting forth the hours for “a deposition, a motion, a witness interview, and so forth.
It does not mean generalized statements like ‘trial preparation’ or ‘attended trial.’ It includes discrete
items like ‘prepare supplemental trial brief on issue X.’” Allstate at 2.

 It appears that counsel provided their expert, Randi S. Ellis, with an excel spreadsheet that might be
able to shed light on this issue. See Decl. of Randi S. Ellis, at 3. That information should be shared with
us and submitted for the Court’s and class’s consideration, especially since that appears to be
information that Ms. Ellis relied upon in forming her opinions. Please send that right away, along with a
project-level breakdown of hours and expenses in chronological order, which makes clear which
attorneys billed to which projects and for what amount of time if that is not clear from the
spreadsheet. We look forward to receiving that information by Friday, February 12, in hopes that we
can resolve these issues promptly. Not only is our response due in short order, but the class needs
notice in advance of their objection deadlines as well.

Best regards,
Melanie

Melanie M. Blunschi | LATHAM & WATKINS LLP
505 Montgomery Street | Suite 2000 | San Francisco, CA 94111-6538

                                                     3
       Case 3:18-cv-05982-WHA Document 323-4 Filed 03/08/21 Page 5 of 5
D: +1.415.395.8129


_________________________________

This email may contain material that is confidential, privileged and/or attorney work product for
the sole use of the intended recipient. Any review, disclosure, reliance or distribution by others
or forwarding without express permission is strictly prohibited. If you are not the intended
recipient, please contact the sender and delete all copies including any attachments.

Latham & Watkins LLP or any of its affiliates may monitor electronic communications sent or
received by our networks in order to protect our business and verify compliance with our policies
and relevant legal requirements. Any personal information contained or referred to within this
electronic communication will be processed in accordance with the firm's privacy notices and
Global Privacy Standards available at www.lw.com.




                                                 4
